       Case 2:12-cv-00245-KOB Document 585 Filed 02/26/20 Page 1 of 4                     FILED
                                                                                 2020 Feb-26 PM 03:26
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                      UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA                 )
ex rel. DEBRA PARADIES, et al.           )
                                         )
       Plaintiffs,                       )
                                                     Civil Action No:
                                         )
v.                                       )
                                                   2:12-cv-00245-KOB
                                         )
ASERACARE, INC., et al.,                 )
                                         )
       Defendants.                       )
                                         )

                JOINT STIPULATION OF DISMISSAL AS TO
                GGNSC ADMINISTRATIVE SERVICES, LLC

      Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure and the qui

tam provisions of the False Claims Act, 31 U.S.C. § 3730(b)(1), the United States,

Relators Debra Paradies, London Lewis, and Roberta Manley, and Defendants

GGNSC Administrative Services, LLC, Hospice Preferred Choice, Inc. and

Hospice of Eastern Carolina, Inc., submit this Stipulation of Dismissal as to

Defendant GGNSC Administrative Services, LLC.

      The United States, Relators, and Defendants hereby stipulate that the claims

in this action against Defendant GGNSC Administrative Services, LLC shall be

dismissed, upon the filing of this Stipulation with the Clerk of the Court pursuant

to Rule 41(a)(1) of the Federal Rules of Civil Procedure, with each party to bear its

own costs, with prejudice to the United States and Relators.

                                          1
Case 2:12-cv-00245-KOB Document 585 Filed 02/26/20 Page 2 of 4
Case 2:12-cv-00245-KOB Document 585 Filed 02/26/20 Page 3 of 4
Case 2:12-cv-00245-KOB Document 585 Filed 02/26/20 Page 4 of 4
